—Crew III, J. P.
Appeals from two decisions of the Unemployment Insurance Appeal Board, filed August 30, 1996 and October 7, 1996, which, inter alia, charged claimant with a recoverable overpayment of unemployment insurance benefits.
Claimant, a salesperson paid (in part) on a commission basis, was found to have engaged in disqualifying misconduct by violating a company policy prohibiting salespersons from offering money to the employer’s telemarketers in exchange for sales leads. Contrary to claimant’s assertion, there is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s decision in this regard, and claimant’s testimony to the contrary merely presented a credibility issue for the Board to resolve. Claimant’s remaining contentions, including his assertion that he should not have been charged with a recoverable overpayment, have been examined and found to be lacking in merit.
White, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decisions are affirmed, without costs.